 


110 HR 3144 IH: Sex Offender Internet Prohibition Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3144 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide penalties for sex offenders who access social networks on the Internet, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sex Offender Internet Prohibition Act of 2007. 
2.Sex offender access to InternetSection 2251 of title 18, United States Code, is amended— 
(1)in subsection (e), by striking Any individual and inserting Except as provided in subsection (f), an individual; and 
(2)by adding at the end the following: 
 
(f) 
(1)Whoever, being required to register under the Sex Offender Registration and Notification Act, knowingly accesses a website on the Internet with the intent to communicate with an unsuspecting child, shall be fined under this title and imprisoned not less than 5 years nor more than 20 years. 
(2)As used in this subsection, the term unsuspecting child means an individual who— 
(A)has not attained the age of 18 years; and 
(B)does not know that the person making the access to the website is required to register under the Sex Offender Registration and Notification Act.. 
 
 
